Citation Nr: 0624288	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  05-30 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
eye injury.

2.  Entitlement to service connection for residuals of a back 
injury.

3.  Entitlement to service connection for residuals of a 
right knee injury.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1939 to 
April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO), which denied the veteran 
entitlement to service connections for residuals of a left 
eye injury, residuals of a back injury, and residuals of a 
right knee injury. 

The issue of service connection for residuals of a left eye 
injury is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A chronic back disorder is not shown to be the result of 
events in service.

2.  Residuals of a right knee injury are not shown to be the 
result of events in service.


CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

2. A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for the 
disabilities at hand was received in July 2004.  By 
correspondence dated in August 2004, the RO informed the 
veteran of the information and evidence needed to 
substantiate his claims. Given the foregoing, the Board finds 
that the notice letter dated in August 2004 complied with the 
specific requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, that requirement was 
satisfied.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because of the outcome in 
this case, there is no basis to apply Dingess.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the available service 
medical records.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

In this case, VA has been unable to secure the majority of 
the veteran's service medical records.  In August 2004 and 
May 2005, the National Personnel Records Center informed VA 
that the veteran's service medical records and surgeon 
general office records were destroyed in a fire.  
Historically, the fire occurred in 1973 at the National 
Personnel Records Center.  The Board recognizes that the 
Court has held that, in cases where records once in the hands 
of the Government are missing, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board's analysis 
herein has been undertaken with this heightened duty in mind.

The above notwithstanding, case law does not establish a 
heightened "benefit of the doubt" but, instead, a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, and to explain its decision when the 
veteran's medical records have been destroyed.  Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Case law does not lower the legal standard for proving a 
claim for service connection.  It merely increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the veteran.  
Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46 (1996).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  For the reasons set forth above, 
the Board finds that VA has complied with the VCAA's 
notification and assistance requirements and has obtained and 
developed all the evidence necessary for an equitable 
disposition of the matter on appeal. The case is thus ready 
to be considered on the merits.

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).
Analysis

In statements on file, the veteran argues that he injured his 
back and right knee on separate occasions during his wartime 
service.  He maintains that he has had problems with his 
back, and right knee since service, which he attributes to 
these injuries.  The veteran, in his substantive appeal to 
the Board, reported that the physicians who have treated him 
after service for these disabilities claimed have either 
since deceased or become lost to his memory.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here the available contemporaneous service medical records 
show evaluation and treatment in November 1943 for an ill 
defined condition of the skeletal system manifested by pain 
in the right knee, which occurred when the veteran twisted 
his right knee playing football.  He thereafter had symptoms 
of right knee pain on flying at altitudes beginning at 18,000 
feet and increasing in severity with altitude.  Special 
altitude studies were conducted by service physicians in May 
1944, which confirmed that the veteran's right knee pain was 
actually aggravated by ascent to high altitude.  The 
symptoms, however, "in the absence of any organic physical 
findings or positive x-ray findings" could not be explained 
by his examiners.  In February 1945, the veteran presented to 
a service department treatment facility for evaluation of a 
back strain after lifting a bed.  He was noted to be tender 
over the lumbosacral area.  His back was taped.    

Post service there is no objective (medical) evidence of any 
back and/or right knee disorder, let alone a disorder linked 
to service to include events therein. The clinical record is 
devoid of a finding of a current back and /or right knee 
disorder.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service- connected disease or injury to cases 
where such incidents had resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim. 

The Board acknowledges that the veteran's service medical 
records show that he injured his right knee in service in 
September 1943 and complained of right knee pain related to 
his presence in a high altitude environment prior to his 
service separation.  However, his examiners reported an 
absence of organic physical and radiological findings for his 
symptoms. He furthermore had a back strain in February 1945.

After service, as discussed above, there is no medical 
evidence of a diagnosis with respect to the right knee or 
back or purporting to relate a current disability to an 
injury or disease in service.  In essence the evidence of a 
current disability of the right knee and/or back, as well as 
the evidence of a nexus between the veteran's claimed 
disabilities and his military service, is limited to the 
veteran's own statements.  This is not competent evidence of 
the claimed disabilities or of a nexus between the claimed 
disabilities and the veteran's active service since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In the absence of identified disabilities of the back, and 
right knee, service connection may not be granted.  Brammer 
Id.  Accordingly, the Board concludes that a preponderance of 
the evidence is against the claims, and service connection 
for disabilities of the right knee and back is not warranted. 



ORDER

Service connection for chronic residuals of a back injury is 
denied.

Service connection for chronic residuals of a right knee 
injury is denied.


REMAND

The veteran is also seeking service connection for residuals 
of a left eye injury, which he contends occurred in service.  
Specifically the veteran maintains that around 1941 he was 
accidentally struck in the left eye by a burning cigarette.  
He avers that he had his eye cleaned and bandaged by military 
clinicians and wore a bandage on his eye for several days.

The Board notes that although the veteran has stated that a 
number of his treating physicians over the years are either 
lost to his recollection or are deceased, he has listed on a 
medical record received by VA in August 2004, a Dr. John 
Crawford, an ophthalmologist, located in Hendersonville, 
North Carolina.  The Board is of the opinion that treatment 
records maintained by this physician may be helpful to the 
veteran's claim for residuals of a left eye injury and 
therefore should be obtained prior to further appellate 
review.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  After securing the necessary release 
forms, the RO should obtain copies of any 
medical records maintained by Dr. John 
Crawford of Hendersonville, North 
Carolina pertaining to treatment of the 
veteran's left eye for association with 
the veteran's claims file.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
chance to obtain and submit those records 
for VA review. 

3.  Thereafter, the RO should review the 
claims file and undertake any further 
development indicated.  It should then 
readjudicate the issue of entitlement to 
service connection for residuals of a 
left eye injury.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran with an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  


____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


